DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “some” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the step of “(c) determining a refined estimate, R(t), of the latency at time t, from the coarse estimate, bbest(t), and some of the gains”, where it is not clear how many ‘gains’ are used to determine the refined estimate. 
Claims 2-12 are dependent on claim 1 and include the same limitations as claim 1.  Therefore, claims 2-12 are indefinite for the same reason.
best(t), and some of the gains”, where it is not clear how many ‘gains’ are used to determine the refined estimate. 
Claims 14-23 are dependent on claim 13 and include the same limitations as claim 13.  Therefore, claims 14-23 are indefinite for the same reason.
Claims 6 and 18 recites the limitation "the sets of gains Hs(t, bbest(t),k)" in line 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The limitation has antecedent basis in claims 5 and 17, respectively, however the claims do not depend from said claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-13, 15-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata, US 2015/0249885 A1, in view of Mani et al., US 2016/0134759 A1 (hereafter Mani).
claim 1, Kawabata discloses an echo suppressing apparatus with a delay estimator that calculates the total differences between a near-end input signal and an estimated-echo signal to determine the amount of frame delay (see Kawabata, abstract).
Kawabata teaches a “method of processing audio data to estimate latency between a first audio signal and a second audio signal, comprising: (a) providing a first sequence of blocks, M(t,k), of frequency-domain data indicative of audio samples of the first audio signal” where the signal SIN(i,w) is the resulting frequency spectrum of the near-end input signal (see Kawabata, ¶ 0029 and 0072-0073 and figure 1B, units 18, 20, 22, 36, 105-107, and 113), and providing “a second sequence of blocks, P(t,k), of frequency-domain data indicative of audio samples of the second audio signal” where the signal ROUT(i,w) is the resulting frequency spectrum of the far-end signal (see Kawabata, ¶ 0066-0067, and figure 1A, units 12, 24, 101, and 108) and “where t is an index denoting a time of each of the blocks, and k is an index denoting frequency bin” because, for SIN(i,w) and ROUT(i,w), i is the frame index and w is the frequency bin index (see Kawabata, ¶ 0067 and 0073).  Kawabata further teaches “for each block P(t,k) of the second sequence, where t is an index denoting the time of said each block, providing delayed blocks, P(t,b,k), where b is an index denoting block delay time, where each value of index b is an integer number of block delay times by which a corresponding one of the delayed blocks is delayed relative to the time t” because a far-end signal storage stores multiple delayed blocks, or frames, of the far-end signal amplitude spectrum, |ROUT(i,w)|, where the blocks are indexed by frame index u and a frame delay kmin (see Kawabata, ¶ 0067 and 0080-0082, figure 1A, units 24, 26, 44, 108, 109, and 117, and figure 4, units 26, 34, 44, 109, 117, and 401).
Kawabata further teaches the method comprising “(b) for each block, M(t,k), determining a coarse estimate, bbest(t), of the latency at time t, including by determining gains which, when applied to each of the delayed blocks, P(t,b,k), determine estimates, Mest(t,b,k), of the block M(t,k), and identifying one of the estimates, Mest(t,b,k), as having a best spectral match to said block, M(t,k), where the coarse best(t), has accuracy on the order of one of the block delay times” where the frame delay, kmin, teaches a coarse estimate that is determined by a frame delay amount estimator by applying determining gains, |H(i,w)|, to the frames of the frequency spectrum of the far-end signal,|ROUT(i,w)|, such that the amplitude spectrum of estimated-echo signals, |ECHO(i,w)|, are stored in a buffer indexed by frame index u, and the frame delay kmin indicates the best matching frame (see Kawabata, ¶ 0068-0071, 0074-0076, and 0080-0084, figure 1A, units 26, 28, 30, 38, 44, 46, 110-111, and 117-118, and figure 1B, units 30, 32, 34, 38, 112, and 115).
Kawabata teaches a method with the above steps, however, Kawabata does not appear to teach the step “(c) determining a refined estimate, R(t), of the latency at time t, from the coarse estimate”.
Mani discloses a system for estimating delay between a far-end signal and the echo of the far-end signal in a microphone signal (see Mani, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Kawabata with Mani for the purpose of improving echo cancellation such as verifying changes in a coarse delay estimate due to double-talk or near-end speech (see Mani, ¶ 0005-0011 and 0085).
Therefore, the combination of Kawabata and Mani makes obvious the step “(c) determining a refined estimate, R(t), of the latency at time t, from the coarse estimate, bbest(t), and some of the gains, where the refined estimate, R(t), has accuracy on the order of an audio sample time” where the combination makes obvious using the coarse estimate and gains to generate a refined estimate, such as using the coarse estimate and calculated gains to allow several overlapping adaptive filters to produce the estimated echo signal (see Kawabata, ¶ 0075 and 0083, in view of Mani, ¶ 0066, 0085-0089, and 0094-0096, figure 3, units 305-308, and figure 5).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, wherein step (b) includes determining goodness factors, Q(t,b), for the estimates Mest(t,b,k) for the time t and each value of index b, and determining the coarse best(t), includes selecting one of the goodness factors, Q(t,b)” because the coarse estimate, or frame delay kmin, is determined as the minimum value of an error function, where the error function is indexed by a frame offset k and is the sum of differences across frequencies between the current near-end signal frame and the far-end signal delayed by the frame offset (see Kawabata, ¶ 0075-0076).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, also including: (d) applying thresholding tests to determine whether a candidate refined estimate of the latency should be used to update a previously determined refined estimate R(t) of the latency” where several threshold tests are used to determine if the current refined estimate (e.g., the fine delay estimate) exceeds a predetermined threshold or within predetermined bounds (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122).  The combination further makes obvious the step of “(e) using the candidate refined estimate to update the previously determined refined estimate R(t) of the latency only if the thresholding tests determine that thresholding conditions are met” because the tests cited above determine to output the current or a previously determined refined estimate (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122).
Regarding claim 5, see the preceding rejection with respect to claim 4 above.  The combination makes obvious the “method of claim 4, wherein step (d) includes determining whether a set of smoothed gains Hs(t,bbest(t), k), for the coarse estimate, bbest(t), should be considered as a candidate set of gains for determining an updated refined estimate of the latency” where smoothed gains are generated from the coarse estimate (e.g., H(i+1,w) is an average of old estimated gains and current gains using the coarse estimate kmin) (see Kawabata, ¶ 0075 and 0082-0085), and it is obvious to apply the threshold tests to the current estimated fine delay, where the smoothed gains were used to determine the echo estimates (see Kawabata, ¶ 0068-0069, 0077, and 0085 in view of Mani, ¶ 0110 and 0118-0123).
claim 8, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, also including: generating at least one confidence metric indicative of confidence in the accuracy of the refined estimate, R(t), of the latency” because a convergence factor for each sample of a frame is used to select the best fine delay estimate and delay confirmation logic is used to verify the fine delay estimate (see Mani, ¶ 0094-0095 and 0110, and figure 5, units 504 and 505).
Regarding claim 9, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “method of claim 8, wherein the at least one confidence metric includes at least one or more heuristic confidence metric” because the delay confirmation logic is taught to include several rules to verify the fine delay estimate (see Mani, ¶ 0110-0123).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, also including: processing at least some of the frequency-domain data indicative of audio samples of the first audio signal and the frequency-domain data indicative of audio samples of the second audio signal, including by performing time alignment based on the refined estimate, R(t), of the latency” because the refined estimate is determined by a second parallel set of filters and used to select the far-end samples for input to the first of the sets of parallel filters, where the parallel sets of filters use the estimated gains to determine the estimated echo signal for further processing of a refined delay (see Kawabata, ¶ 0068-0069, 0077, 0082-0085 in view of Mani, ¶ 0097 and 0124-0126 and figure 6, steps 602-606, 610-612, and 616), and/or the refined estimate is used to delay the far-end signals for removing the estimated echo signal from the near-end signal (see Kawabata, ¶ 0088 and figure 1B, units 36 and 120, in view of Mani, ¶ 0058-0059 and figure 2, units 201-204 and 208).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “method of claim 1, wherein the first audio signal is a microphone output signal, and the second audio signal is originated from a speaker tap” where the first audio signal is the near-end 
Regarding claim 12, see the preceding rejection with respect to claim 1 above.  The combination makes obvious a “non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform the method of claim 1” (see Kawabata, ¶ 0029).
Regarding claim 13, see the preceding rejection with respect to claim 1 above.  The combination of Kawabata and Mani makes obvious the method of claim 1, and for the same reasons, makes obvious a system with these features.  Specifically, the combination makes obvious:
“A system for estimating latency between a first audio signal and a second audio signal, comprising: 
at least one processor, coupled and configured to receive or generate a first sequence of blocks, M(t,k), of frequency-domain data indicative of audio samples of the first audio signal and a second sequence of blocks, P(t,k), of frequency-domain data indicative of audio samples of the second audio signal, where t is an index denoting a time of each of the blocks, and k is an index denoting frequency bin, and for each block P(t,k) of the second sequence, where t is an index denoting the time of said each block, providing delayed blocks, P(t,b,k), where b is an index denoting block delay time, where each value of index b is an integer number of block delay times by which a corresponding one of the delayed blocks is delayed relative to the time t,” where the signal SIN(i,w) is the resulting frequency spectrum of the near-end input signal, the signal ROUT(i,w) is the resulting frequency spectrum of the far-end signal, where i is the frame index and w is the frequency bin index, and a far-end signal storage stores multiple delayed blocks, or frames, of the far-end signal amplitude spectrum, |ROUT(i,w)|, where the blocks are indexed by frame index u and a frame delay kmin (see Kawabata, ¶ 0029, 0066-0067, 0072-0073. 0080-0082, figure 1A, and figure 1B); 
best(t), of the latency at time t, including by determining gains which, when applied to each of the delayed blocks, P(t,b,k), determine estimates, Mest(t,b,k), of the block M(t,k), and identifying one of the estimates, Mest(t,b,k), as having a best spectral match to said block, M(t,k), where the coarse estimate, bbest(t), has accuracy on the order of one of the block delay times” where the frame delay kmin teaches a coarse estimate that is determined by a frame delay amount estimator by applying determining gains, |H(i,w)|, to the frames of the frequency spectrum of the far-end signal,|ROUT(i,w)|, such that the amplitude spectrum of estimated-echo signals, |ECHO(i,w)|, are stored in a buffer indexed by frame index u, and the frame delay kmin indicates the best matching frame (see Kawabata, ¶ 0068-0071, 0074-0076, and 0080-0084, and figure 1A, and figure 1B); and
“to determine a refined estimate, R(t), of the latency at time t, from the coarse estimate, bbest(t), and some of the gains, where the refined estimate, R(t), has accuracy on the order of an audio sample time” where the combination makes obvious using the coarse estimate and gains to generate a refined estimate, such as using the coarse estimate and calculated gains to allow several overlapping adaptive filters to produce the estimated echo signal (see Kawabata, ¶ 0075 and 0083, in view of Mani, ¶ 0066, 0085-0089, and 0094-0096, figure 3, units 305-308, and figure 5).
Regarding claim 15, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “system of claim 13, wherein the at least one processor is configured to determine the coarse estimate, bbest(t), including by determining goodness factors, Q(t,b), for the estimates Mest(t,b,k) for the time t and each value of index b, and wherein determining the coarse estimate, bbest(t), includes selecting one of the goodness factors, Q(t,b)” because the coarse estimate, or frame delay kmin, is determined as the minimum value of an error function, where the error function is 
Regarding claim 16, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “system of claim 13, wherein the at least one processor is configured to: apply thresholding tests to determine whether a candidate refined estimate of the latency should be used to update a previously determined refined estimate R(t) of the latency” where several threshold tests are used to determine if the current refined estimate (e.g., the fine delay estimate) exceeds a predetermined threshold or within predetermined bounds (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122).  The combination further makes obvious the feature to “use the candidate refined estimate to update the previously determined refined estimate R(t) of the latency only if the thresholding tests determine that thresholding conditions are met” because the tests cited above determine to output the current or a previously determined refined estimate (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122).
Regarding claim 17, see the preceding rejection with respect to claim 16 above.  The combination makes obvious the “system of claim 16, wherein the at least one processor is configured to apply the thresholding tests including by determining whether a set of smoothed gains Hs(t,bbest(t), k), for the coarse estimate, bbest(t), should be considered as a candidate set of gains for determining an updated refined estimate of the latency” where smoothed gains are generated from the coarse estimate (e.g., H(i+1,w) is an average of old estimated gains and current gains using the coarse estimate kmin) (see Kawabata, ¶ 0075 and 0082-0085), and it is obvious to apply the threshold tests to the current estimated fine delay, where the smoothed gains were used to determine the echo estimates (see Kawabata, ¶ 0068-0069, 0077, and 0085 in view of Mani, ¶ 0110 and 0118-0123).
Regarding claim 20, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “system of claim 13, wherein the at least one processor is configured to: 
Regarding claim 21, see the preceding rejection with respect to claim 20 above.  The combination makes obvious the “system of claim 20, wherein the at least one confidence metric includes at least one or more heuristic confidence metric” because the delay confirmation logic is taught to include several rules to verify the fine delay estimate (see Mani, ¶ 0110-0123).
Regarding claim 22, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “system of claim 13, wherein the at least one processor is configured to: process at least some of the frequency-domain data indicative of audio samples of the first audio signal and the frequency-domain data indicative of audio samples of the second audio signal, including by performing time alignment based on the refined estimate, R(t), of the latency” because the refined estimate is determined by a second parallel set of filters and used to select the far-end samples for input to the first of the sets of parallel filters, where the parallel sets of filters use the estimated gains to determine the estimated echo signal for further processing of a refined delay (see Kawabata, ¶ 0068-0069, 0077, 0082-0085 in view of Mani, ¶ 0097 and 0124-0126 and figure 6, steps 602-606, 610-612, and 616), and/or the refined estimate is used to delay the far-end signals for removing the estimated echo signal from the near-end signal (see Kawabata, ¶ 0088 and figure 1B, units 36 and 120, in view of Mani, ¶ 0058-0059 and figure 2, units 201-204 and 208).
Regarding claim 23, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “system of claim 13, wherein the first audio signal is a microphone output signal, and the second audio signal is originated from a speaker tap” where the first audio signal is the near-end signal from a microphone and the second audio signal is the far-end signal intended for .


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawabata and Mani as applied to claims 4 and 16 above, and further in view of Mohammad et al., US 2014/0003635 A1 (hereafter Mohammad).
Regarding claim 6, see the preceding rejection with respect to claim 4 above.  The combination of Kawabata and Mani makes obvious the method of claim 4, where thresholding tests determine to output the current or a previously determined refined estimate (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122), but does not appear to teach the step of “identifying a median of a set of X values as the refined estimate R(t) of latency”.
Mohammad teaches an audio signal processing calibration device, where a tunable delay is used to adjust overall echo cancellation capabilities (see Mohammad, abstract, ¶ 0003, 0065, and 0067, and figure 2, units 202 and 214-216).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Kawabata and Mani with the teachings of Mohammad for the purpose of providing echo cancellation for multiple microphone-loudspeaker pairs (see Mohammad, ¶ 0003 and 0067).
Therefore, the combination of Kawabata, Mani, and Mohammad makes obvious the “method of claim 4, wherein refined estimates R(t) of the latency are determined for a sequence of times t, from the sets of gains Hs(t,bbest(t),k) which meet the thresholding conditions” where smoothed gains are generated from the coarse estimate (e.g., H(i+1,w) is an average of old estimated gains and current gains using the coarse estimate kmin) (see Kawabata, ¶ 0075 and 0082-0085), and it is obvious to apply the threshold tests to the current estimated fine delay, where the smoothed gains were used to determine the echo estimates (see Kawabata, ¶ 0068-0069, 0077, and 0085 in view of Mani, ¶ 0110 and 
Regarding claim 18, see the preceding rejection with respect to claims 6 and 16 above.  The combination of Kawabata and Mani makes obvious the system of claim 16, where thresholding tests determine to output the current or a previously determined refined estimate (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122), but does not appear to teach the step of “identifying a median of a set of X values as the refined estimate R(t) of latency”.  For the same reasons as stated above with respect to claim 6, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Kawabata and Mani with the teachings of Mohammad for the purpose of providing echo cancellation for multiple microphone-loudspeaker pairs (see Mohammad, ¶ 0003 and 0067).
Therefore the combination of Kawabata, Mani, and Mohammad makes obvious the “system of claim 16, wherein the at least one processor is configured to determine refined estimates R(t) of the latency for a sequence of times t, from the sets of gains Hs(t, bbest(t),k) which meet the thresholding conditions” where smoothed gains are generated from the coarse estimate (e.g., H(i+1,w) is an average of old estimated gains and current gains using the coarse estimate kmin) (see Kawabata, ¶ 0075 and 0082-0085), and it is obvious to apply the threshold tests to the current estimated fine delay, where the smoothed gains were used to determine the echo estimates (see Kawabata, ¶ 0068-0069, 0077, and 0085 in view of Mani, ¶ 0110 and 0118-0123).  Furthermore, the combination makes obvious the .

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawabata and Mani as applied to claims 4 and 16 above, and further in view of Ahmadi, US 2006/0140392 A1.
Regarding claim 7, see the preceding rejection with respect to claim 4 above.  The combination of Kawabata and Mani makes obvious the method of claim 4, where thresholding tests determine to output the current or a previously determined refined estimate (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122), but does not appear to teach the step of “determining a fourth best coarse estimate”.
Ahmadi teaches an echo detector having a correlator with preprocessing, where the echo canceller has a coarse and fine echo delay estimator (see Ahmadi, abstract, ¶ 0084, and figure 10, units 260, 265, and 268).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Kawabata and Mani with the teachings of Ahmadi for the purpose of tracking multiple echoes to improve echo cancellation in an environment with multiple echo paths (see Ahmadi, ¶ 0095).
Therefore, the combination of Kawabata, Mani, and Ahmadi makes obvious the “method of claim 4, also including determining a fourth best coarse estimate, b4thbest(t), of the latency at time t, and est(t,b,k) for the time t and each value of index b, and determining the coarse estimate, bbest(t), includes selecting one of the goodness factors, Q(t,b)” because multiple peaks, such as N=4 peaks, are tracked to determine multiple coarse echo estimates, where goodness factors, such as determining if the peak ratios are large enough, are used to determine if the multiple estimates are retained (see Kawabata, ¶ 0068-0071, 0074-0076, and 0080-0084, and figures 1A-1B, in view of Ahmadi, ¶ 0095-0097 and figure 11, units 17-22 and 27).  Additionally, the combination makes obvious the “step (d) includes applying the thresholding tests to the goodness factor Q(t,bbest) for the coarse estimate bbest(t), the goodness factor Q(t,b4thbest) for the fourth best coarse estimate, b4thbest(t), and the estimates Mest(t,bbest,k) for the coarse estimate, bbest(t)” because several threshold tests as show above are used to determine if the current estimate of multiple echoes exceeds a predetermined threshold, where the valid estimates are used to operate the echo cancellation (see Kawabata, ¶ 0068-0070 and 0075, in view of Ahmadi, ¶ 0087 and 0095-0097).
Regarding claim 19, see the preceding rejection with respect to claims 7 and 16 above.  The combination of Kawabata and Mani makes obvious the system of claim 16, where thresholding tests determine to output the current or a previously determined refined estimate (see Mani, ¶ 0110-0111, 0114-0115, 0117-0118, and 0120-0122), but does not appear to teach the step of “determining a fourth best coarse estimate”.  For the same reasons as stated above with respect to claim 6, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Kawabata and Mani with the teachings of Ahmadi for the purpose of tracking multiple echoes to improve echo cancellation in an environment with multiple echo paths (see Ahmadi, ¶ 0095).
Therefore, the combination of Kawabata, Mani, and Ahmadi makes obvious the “system of claim 16, wherein the at least one processor is configured to: determine a fourth best coarse estimate, b4thbest(t), of the latency at time t; determine the coarse estimate, bbest(t), including by determining est(t,b,k) for the time t and each value of index b, and determining the coarse estimate, bbest(t), includes selecting one of the goodness factors, Q(t,b)” because multiple peaks, such as N=4 peaks, are tracked to determine multiple coarse echo estimates, where goodness factors, such as determining if the peak ratios are large enough, are used to determine if the multiple estimates are retained (see Kawabata, ¶ 0068-0071, 0074-0076, and 0080-0084, and figures 1A-1B, in view of Ahmadi, ¶ 0095-0097 and figure 11, units 17-22 and 27).  Additionally, the combination makes obvious the feature to “apply the thresholding tests to the goodness factor Q(t,bbest) for the coarse estimate bbest(t), the goodness factor Q(t,b4thbest) for the fourth best coarse estimate, b4thbest(t), and the estimates Mest(t,bbest,k) for the coarse estimate, bbest(t)” because several threshold tests as show above are used to determine if the current estimate of multiple echoes exceeds a predetermined threshold, where the valid estimates are used to operate the echo cancellation (see Kawabata, ¶ 0068-0070 and 0075, in view of Ahmadi, ¶ 0087 and 0095-0097).

Allowable Subject Matter
Claims 2 and 14 would be objected to as being dependent upon a rejected base claim if the 35 USC 112(b) rejections were overcome, such that claims 2 and 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112(b) rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653